DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 15/666130 which is now United States Patent 10,904,392. Claims 1-20, as originally filed, are pending and have been considered as follows.
Response to Amendment
This is in response to Applicants Preliminary Amendment filed 02/01/2021 which has been entered. No Claims have been amended. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are still pending in this application, with Claims 21, 30 and 38 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 


Claims 21-33 and 35-40 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 8-10 and 12-23 of U.S. Patent No. 10,904,392, hereinafter referred to as Patent (‘342). 
Claim 21 of the instant application recites steps of receiving an unanswered call directed to a contact number of a user device, the contact number being a number used to directly communicate with the user device, wherein the unanswered call originated from an attendee device to the user device and has been forwarded from the user device to a call answering server based on instructions stored on the user device for forwarding unanswered calls; determining that a conference call with the user device is accessible by the attendee device based on caller identification information of the attendee device is present in contact information stored on the user device, wherein the contact information is accessible by the call answering server; providing an option to the attendee device to join the user device in the conference call; and connecting the attendee device to the conference call.…
Claim 1 of Patent (‘342) recites steps of receive an unanswered call directed to a contact number of a user device, the contact number being a number normally used to communicate with the user device, wherein the unanswered call is from an attendee device that has been forwarded from the user device to the call answering server based on call answering configurations for the contact number including for forwarding the unanswered call if caller identification information of the attendee device is present in contact information stored on the user device; create a conference call with the user-device; answer the unanswered call by greeting the attendee device with a confirmation that the attendee device has correctly connected to the contact number for the user device; determine that the conference call is accessible by the attendee device based on the presence of the caller identification information in the user device contact information; provide an option to the attendee device to join the conference call with the user device based on the determination that the conference call is accessible by the attendee device, regardless of whether the attendee device and a conference time were specified to the call answering server in advance of the unanswered call; receive a request from the attendee device to join the conference call; and connect the attendee device to the conference call.

Claim 21 of the instant application is directed to a method performed by a call answering server for establishing a conference call while Claim 1 of Patent (‘342) is directed to a system for managing a conference call utilizing a call answering server. All of the steps recited by the method of Claim 21 are contained within Claim 1 of the patent.

Claims 22, 36 and 39 of the instant application recites …wherein the contact number is a telephone number of the user device. Claim 1 of Patent (‘342) recites …the contact number being a number normally used to communicate with the user device…. A telephone number is a number normally used to communicate with a user device.

Claim 23 of the instant application recites …receiving a request from the attendee device to join the conference call… Claim 1 of Patent (‘342) recites …receive a request from the attendee device to join the conference call….

Claims 24 and 31 of the instant application recite …providing the option to the attendee device to join the conference call based on an identification of the attendee device. Claim 2 of Patent (‘342) recites …providing the option to the attendee device to join the conference call based on an identification of the attendee device…

Claims 25 and 32 of the instant application recite …identifying the attendee device based on an address book associated with the user device. Claim 3 of Patent (‘342) recites …identify the attendee device based on an address book associated with the user device.

Claims 26 and 33 of the instant application recite …using the address book to provide information about participants in the conference call when the participants join or leave the conference call. Claim 4 of Patent (‘342) recites …use the address book to provide information about participants in the conference call when the participants join or leave the conference call.

Claims 27 and 35 of the instant application recite providing the option to the attendee device to join the conference call based on a database of conference calls or hosts. Claim 5 of Patent (‘342) recites …provide the option to the attendee device to join the conference call based on a database of conference calls or hosts.

Claims 28 and 40 of the instant application recite …wherein the instructions include options for call greeting, voice message services, and conference joining. Claim 10 of Patent (‘342) recites …wherein the call answering configurations include options for call greeting, voice message services, and conference joining.

Claim 29 of the instant application recites …wherein the unanswered call from the attendee device is established using at least one of an Internet-based telephony connection, a public switched telephone network connection, a private branch exchange, an integrated services digital network, and a digital subscriber line.
Claim 12 of Patent (‘342) recites …wherein the unanswered call from the attendee device is established using an Internet-based telephony connection. Claim 13 of Patent (‘342) recites …wherein the unanswered call from the attendee device is established using a public switched telephone network connection.

Claim 30 of the instant application is directed to non-transitory computer readable media that stores the method recited in Claim 21. Claim 14 of Patent (‘342) recites non-transitory computer readable media that stores a method for managing a conference call with a system as expressed in Claims 1 and 14. The mapping of elements between Claim 21 of the instant application and Claim 1 of the patent are stored in the non-transitory computer-readable media recited in Claim 30 of the instant application and in Claim 14 of Patent (‘342) respectively.

Claim 38 of the instant application is directed the method recited in Claim 21 being performed not by a call processing server; but by a user device. The method steps recited in Claims 1 and 14 of Patent (‘342) include every step recited in Claim 38. Claim 38 of the instant application differs from Claims 1 and 14 of Patent (‘342) in that the method is performed by the user device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bastide et al (2013/0305167 A1), Leung et al (6,005,870), Cook-Hellberg et al (5,530,931), Kalmanek, Jr et al (6,757,290 B1), Brahm et al (2003/0215078 A1), Gavita et al (2011/0081011 A1), Kirchhoff et al (7,822,188 B1), Gisby et al (2010/0046731 A1), KAFKA (2010/0067681 A1), Gupta (2010/0189238 A1) and Barkan (2016/0072955 A1). Each of these describes systems implementing conference calling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652